Citation Nr: 1210433	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 1985 to January 1995, and performed periods of active duty for training in the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied service connection for a cervical spine disorder and left foot tarsal tunnel syndrome.  In a May 2009 substantive appeal to the Board, the Veteran limited his appeal to the issue of service connection for a cervical spine disorder.  Therefore, service connection for left foot tarsal tunnel syndrome is not in appellate status, and is not before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

In December 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO), at the RO, in lieu of a hearing before the Board.  A transcript has been obtained and is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Board finds that additional development is required before the issue of service connection for a cervical spine disorder is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2011).  The Board notes that the Veteran has outstanding records with the U.S. Social Security Administration (SSA).  At the December 2009 DRO hearing, the Veteran testified that he had applied for Social Security benefits due, in part, to his cervical spine disorder.  The Veteran stated that SSA denied his claim and that he had attempted to appeal the decision with the aid of an attorney.  The Veteran's claims file currently does not contain any SSA administrative decision(s) or the underlying medical records SSA used in making its decision(s). 

It does not appear that the RO contacted SSA in order to incorporate its records into the claims file.  VA has a duty to obtain SSA records when it has actual notice of such an application.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Veteran has specifically indicated that he filed for SSA benefits due to his cervical spine disorder.  The Board cannot state that the SSA records are not relevant to the Veteran's claim and that procuring them would not aid the Veteran in substantiating the VA claim on appeal.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2011).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2) (2011).

The Board also notes that the Veteran has not been provided with a VA examination to determine the nature and etiology of the claimed cervical spine disorder.  The Veteran essentially contends that he first experienced cervical spine disorder symptomatology while serving in Kuwait during Operation Desert Shield/Desert Storm in either September or October 1990.  In a June 2008 statement, the Veteran stated that, during Desert Storm, he experienced a neck spasm and was treated with Valium.  The Veteran wrote that he did not have any medical evidence corroborating this account, but swore that it had occurred.  The Veteran reported experiencing cervical spine disorder symptomatology since that date.  

At the December 2009 DRO hearing, the Veteran indicated that, upon awakening one morning in either September 1990 or October 1990, he found that he could not move.  The Veteran stated that his fellow service members took him for treatment where he was given Valium and placed on Sick Call for three days.  The Veteran indicated that his temporary inability to move was related, in part, to stress.  The Veteran stated that he did not submit a claim for service connection for a cervical disorder after service because he did not have evidence to prove his claim.

In a May 2009 statement, the Veteran indicated that an undated service treatment record corroborated his account of neck disorder symptomatology treated with Valium during service.  In the undated record, the Veteran reported back problems with muscular tightness in the left scapular area, and lower back pain with antecedent trauma.  Upon examination, the service examiner noted thoracic kyphosis, left thoracic paraspinous spasm, and detectable paralumbar spasm.  The service examiner noted that the Veteran showed no limitation of motion upon forward flexion of both the cervical spine and the thoracolumbar spine.  The diagnosis was myofascial back pain with spasms.  The service examiner prescribed Motrin, valium, and heat therapy.

In a May 1992 service treatment record, the Veteran reported experiencing neck spasms beginning the previous night.  The Veteran indicated that he could move his neck, but that doing so was very painful.  Upon physical examination, the service examiner reported marked spasm of the paraspinous muscles.  The service examiner diagnosed a neck spasm and prescribed flexeril and Motrin.

In a May 1992 service treatment record, written a week after the above-mentioned service treatment record, the Veteran stated that the neck spasm condition had cleared and that he was feeling fine for now.  The assessment was "spasm resolved."

In an August 1994 periodic service medical examination report, the service examiner noted that the Veteran's spine and musculoskeletal system were normal.  The Veteran was discharged from service in January 1995.  The claims file does not contain either a service discharge medical examination report or a discharge report of the Veteran's medical history.  

Reviewing the post-discharge medical evidence, in a March 1996 private treatment record, specifically an X-ray report, a private examiner noted straightening of the physiologic cervical lordosis comipatible with muscle spasm and/or cervical mytosis.  The private examiner indicated that there was no evidence of discogenic disease, but that there were mild spondylitic changes at C6 and osteoarthritic changes of the cervical facet joints.

In an October 2008 VA treatment record, specifically a MRI report, a VA examiner noted multilevel degenerative changes of the cervical spine, including a small left paracentral disc osteophyte complex abutting the cord at C3-C4, a small disc bulge abutting the cord and bilateral facet and uncovertebral hypertrophy with mild bilateral neuroforaminal narrowing at C4-C5, and bilateral facet and uncovertebral hypertrophy with moderate bilateral neuroforaminal narrowing at C5-C6.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the element of relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the Veteran's current diagnosis of multilevel degenerative changes of the cervical spine, the noted instance of neck spasms in service, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion would assist in determining whether the current cervical spine disorder is causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

2.  The AMC/RO should schedule the Veteran for a VA joints examination to determine the nature and etiology of the Veteran's cervical spine disorder.  The relevant documents in the claims folder should be made available to and reviewed by the VA examiner.  Any indicated studies and diagnostics should be performed.

Based upon the examination results, review of the evidence in the claims folder and a history provided by the Veteran, the VA examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disorder began during service or is otherwise linked to some incident of active duty, to include in-service instances of neck spasms, to include the 1992 service treatment record indicating neck spasms which later were noted to have resolved?  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3.  After the completion of the above, the AMC/RO should re-adjudicate the issue of service connection for a cervical spine disorder.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

